internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09-plr-155175-01 date date re legend taxpayer spouse date year trust child child child trust trust trust dear this is in response to your letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of taxpayer’s generation- skipping transfer gst_exemption the facts and representations submitted are summarized as follows on date in year taxpayer and spouse established trust an irrevocable_trust for the benefit of child child child and their descendants article ii of the trust agreement provides that the trustee shall divide the trust estate into equal trusts to create one exempt and one nonexempt trust for each of child and her descendants child and his descendants and child and his descendants plr-155175-01 article iii provides that contributions to the trust estate each year shall be allocated equally to the separate trusts the amount that qualifies for the exemption from the generation-skipping_transfer_tax shall be allocated to the exempt trust established for the benefit of each beneficiary and his or her descendants and the balance of such contributions each year shall be allocated to the nonexempt trust established for the benefit of such beneficiary and his or her descendants article iv sec_4 provides that the trustee may pay so much or all of the income of a child’s herein referred to as beneficiary exempt trust to any one or more of the beneficiary and his or her descendants from time to time living in equal or unequal proportions and at such times as the trustee deems best considering the needs other income and means of support and best interests of the beneficiary and his or her descendants individually and as a group and any other circumstances and factors which the trustee deems pertinent any income not so paid shall be added to principal no payment of income to a descendant shall be charged against the share hereinafter provided for the descendant or his or her ancestor or descendants article iv sec_4 provides that the trustee may pay so much or all of the principal of a beneficiary’s exempt trust to any one or more of the beneficiary and his or her descendants from time to time living in equal or unequal proportions and at such times as the trustee deems best considering the needs other income and means of support and best interests of the beneficiary and his or her descendants individually and as a group and any other circumstances and factors which the trustee deems pertinent but shall make no invasion for a child from the principal of his or her exempt trust so long as any readily marketable assets remain in his or her nonexempt trust no payment of principal to a descendant shall be charged against the share hereinafter provided for the descendant or his or her ancestor or descendants article iv sec_4 provides that upon the death of a beneficiary his or her trust shall be held in trust hereunder or distributed to or in trust for such one or more of the beneficiary’s descendants and spouse’s descendants other than the beneficiary with such powers and in such manner and proportions as the beneficiary may appoint by his or her will making specific reference to this power_of_appointment article iv sec_4 provides that upon the death of a beneficiary any part of his or her trust not effectively appointed shall be divided per stirpes among his or her then living descendants or if none then per stirpes among the then living descendants of the nearest ancestor of the beneficiary who is a descendant of spouse and who has one or more descendants then living or if none then per stirpes among spouse’s then living descendants or if none then per stirpes among the then living descendants of spouse’s mother article v contains provisions governing the nonexempt trusts plr-155175-01 during year taxpayer and spouse made several transfers to the trust the transfers were divided equally among trust for the benefit of child and her descendants trust for the benefit of child and his descendants and trust for the benefit of child and his descendants during year pursuant to article iii of the trust agreement only the exempt trusts were funded taxpayer and spouse each timely reported these gifts on form_709 united_states gift and generation-skipping_transfer_tax return taxpayer and spouse each consented to split the gifts under sec_2513 of the internal_revenue_code and be treated as the transferor of one-half of the gifts for generation-skipping_transfer_tax purposes under sec_2652 on taxpayer’s gift_tax_return which was prepared by an accountant no allocation of gst_exemption was made distributions have been made from trust to child no distributions have been made from trust or trust you have requested an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to make an allocation of taxpayer’s gst_exemption sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 as applicable in year sec_2642 provided that except as provided in plr-155175-01 sec_2642 if the allocation of the gst_exemption to any property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 deemed allocations to certain lifetime direct skips -- a the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 the time for allocating the gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute accordingly taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 see notice_2001_50 2001_34_irb_189 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax plr-155175-01 professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make allocations of taxpayer’s gst_exemption to trust trust and trust the allocations once made will be effective as of the date of the transfers to the trusts and the gift_tax value of the transfers to the trusts will be used in determining the amount of gst_exemption to be allocated to the trusts the allocations should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely william p o’shea acting associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
